UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4580


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ALFORNIA JASON WALL, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:18-cr-00284-TDS-1)


Submitted: July 22, 2020                                          Decided: August 18, 2020


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Seth A. Neyhart, LAW OFFICE OF SETH A. NEYHART, Durham, North Carolina, for
Appellant. Matthew G.T. Martin, United States Attorney, Terry M. Meinecke, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alfornia Jason Wall, Jr., appeals his prison sentence after pleading guilty to Hobbs

Act robbery in violation of 18 U.S.C. § 1951(a) (2018). Before applying a downward

departure, the district court selected a sentence at the bottom of his Guidelines range to run

consecutively to his undischarged term of imprisonment for an unrelated state offense. On

appeal, he contends that his sentence is not substantively reasonable. We affirm.

       “We review the reasonableness of a sentence under 18 U.S.C. § 3553(a) using an

abuse-of-discretion standard, regardless of ‘whether [the sentence is] inside, just outside,

or significantly outside the Guidelines range.’” United States v. Nance, 957 F.3d 204, 212

(4th Cir. 2020) (quoting Gall v. United States, 552 U.S. 38, 41 (2007)). We first consider

“whether the district court committed any procedural error, such as improperly calculating

the Guidelines range, failing to consider the § 3553(a) factors, or failing to adequately

explain the chosen sentence.” Id. (citation omitted). “If the Court ‘find[s] no significant

procedural error, [it] then consider[s] the substantive reasonableness of the sentence

imposed.’” United States v. Arbaugh, 951 F.3d 167, 172 (4th Cir. 2020) (citation omitted);

see also United States v. Provance, 944 F.3d 213, 215 (4th Cir. 2019) (we must review

procedural reasonableness of sentence before addressing substantive reasonableness).

       “When considering the substantive reasonableness of a prison term, we ‘examine[]

the totality of the circumstances to see whether the sentencing court abused its discretion

in concluding that the sentence it chose satisfied the standards set forth in § 3553(a).’”

Arbaugh, 951 F.3d at 176 (citation omitted); see also Gall, 552 U.S. at 59-60 (an appellate

court must give due deference to a district court’s “reasoned and reasonable decision that

                                              2
the § 3553(a) factors, on the whole, justified the sentence”). We presume that a sentence

within or below the Guidelines range is substantively reasonable. United States v. Zelaya,

908 F.3d 920, 930 (4th Cir. 2018) (citation omitted). A defendant can only rebut the

presumption by showing that the sentence is unreasonable when measured against the

§ 3553(a) factors. United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       “[I]f a term of imprisonment is imposed on a defendant who is already subject to an

undischarged term of imprisonment, the terms may run concurrently or consecutively.” 18

U.S.C. § 3584(a) (2018). “The court, in determining whether the terms imposed are to be

ordered to run concurrently or consecutively, shall consider, as to each offense for which

a term of imprisonment is being imposed, the factors set forth in section 3553(a).” 18

U.S.C. § 3584(b) (2018); United States v. Lynn, 912 F.3d 212, 217 (4th Cir. 2019). Even

when U.S. Sentencing Guidelines Manual § 5G1.3 (2018) provides that the sentences shall

run concurrently, “a district court is not obligated to impose a concurrent sentence” because

“the Guidelines are advisory.” Lynn, 912 F.3d at 217. “Rather, the district court is required

to consider the 18 U.S.C. § 3553(a) factors in determining whether to run sentences

consecutively or concurrently.” Id. (citing 18 U.S.C. § 3584(b)).

       We have reviewed the record and conclude that Wall’s sentence is procedurally and

substantively reasonable. On appeal, he does not assert any procedural error but contends

his sentence at the bottom of his Guidelines range as a career offender to run consecutively

to his undischarged state sentence as a habitual felon for an unrelated offense is excessive

in relation to the seriousness of his offense and overall criminal conduct. We disagree.



                                             3
       The district court adopted the presentence report finding the policy statement in

USSG § 5G1.3(d) was applicable in this case. Under both the advisory Guidelines and 18

U.S.C. § 3584(b), the district court had discretion to run Wall’s sentence consecutively or

concurrently to his undischarged state sentence after considering the 18 U.S.C. § 3553(a)

factors. Here, the court reasonably found the offense of conviction was serious; and a

consecutive sentence at the bottom of his Guidelines range was appropriate given the nature

of the convictions, the continual nature of his theft offenses, and the fact that his prior

sentences were insufficient to stop him from stealing from people. Wall fails to rebut the

presumption that his sentence is reasonable; and we defer to the district court’s reasoned

and reasonable decision that the § 3553(a) factors, on the whole, justified the sentence.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             4